In an action against the owner of a racetrack to recover damages for personal injuries sustained by the appellant, who, while in the grandstand attending the horse races, was attacked and beaten by another spectator, the appeal is from so much of a judgment in his favor as awards him only $655.64, and from the denial of his motion to set aside the verdict and for a new trial upon the ground that the verdict was insufficient. Judgment unanimously affirmed, with costs. No opinion. Appeal insofar as it is from the denial of appellant’s motion to set aside the verdict dismissed, without costs. No order denying such a motion is printed in the record. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.